      Case 1:17-cv-08627-SHS-SN Document 568 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BROKER GENIUS, INC.

                                      Plaintiff,               Case 1:17-cv-08627-SHS

 ‐against‐

 DREW GAINOR and SEAT SCOUTS LLC,

                                              Defendants.



                             SUGGESTION OF BANKRUPTCY


PLEASE TAKE NOTICE that on June 15, 2020, Plaintiff Broker Genius, Inc. filed a petition for
involuntary bankruptcy against Seat Scouts LLC in the United States Bankruptcy Court for the
Nebraska for relief under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”)
in the case In re Seat Scouts LLC, Case No. 20−80777−BSK. A copy of the involuntary petition
is attached hereto as Exhibit “A”.

PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the Bankruptcy
Code, the filing on an involuntary petition (Section 303) operates as a stay, applicable to all
entities, of, among other things: (a) the commencement or continuation of all judicial,
administrative, or other actions or proceedings against the Debtor (i) that were or could have
been commenced before the commencement of the Debtor’s case or (ii) to recover any claims
against the Debtor that arose before the commencement of the Debtor’s cases; (b) the
enforcement, against the Debtor or against any property of the Debtor’s bankruptcy estates, of a
judgment obtained before the commencement of the Debtor’s cases; or (c) any act to obtain
possession of property of or from the Debtor’s bankruptcy estate, or to exercise control over
property of the Debtor’s bankruptcy estate.

Dated: June 16, 2020

                                              HINCKLEY & HEISENBERG LLP


                                              By: /s/ Christoph Heisenberg
                                              880 Third Avenue, Suite 15
                                              New York, New York 10022
                                              (212) 845-9094
                                              Counsel to Seat Scouts LLC




                                                   1
